Citation Nr: 0211772	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-13 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1970 to July 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In November 1998, the Board remanded the veteran's claim for 
an increased rating for a right knee disability to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right knee disability is manifested by 
complaints of pain, swelling, buckling and an inability to 
run.  He has full range of motion, with no instability, and 
no evidence of arthritis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of an injury to the right knee have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC) of the evidence necessary to 
substantiate his claim.  The veteran was specifically advised 
of  which evidence, if any, should be obtained by the claimant 
and which evidence, if any, would be retrieved by the 
Secretary in a May 2002 SSOC.  Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).  The RO has secured 
medical records and the veteran has been examined in 
conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

In accordance with 38 C.F.R. § § 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2001).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

The veteran seeks an increased evaluation for his right knee 
disability.  The veteran's knee disability is rated under 
Diagnostic Code 5257, in which the rating criteria discuss 
"recurrent subluxation and lateral instability," in terms of 
whether such findings are slight, moderate, or large.  

Service connection was granted for a right knee disability in 
October 1971, and a noncompensable evaluation was assigned.  

Service medical records show that the veteran injured his 
right knee when a horse he was riding slipped and fell in 
November 1970.  The veteran was treated with right knee 
debridement and a Z-plasty closure at a private facility.  In 
December 1970, a well-healed scar was noted, as was 
limitation of motion of the knee.  On VA examination in 
September 1971, the knee was asymptomatic.  In February 1986, 
the rating was increased to 10 percent, after a November 1985 
VA examination showed laxity and lateral rotary instability.  
The veteran underwent a diagnostic arthroscopy in January 
1986 at a VA facility.  In October 1996, the requested an 
increased evaluation, and this appeal ensued.  

The veteran and his wife testified at a hearing at the RO in 
April 1998.  Testimony included the veteran's knee 
complaints, and the observations of his wife regarding the 
veteran's knee instability and his activities.  A complete 
transcript is of record.  

The veteran was examined by VA on three occasions during the 
course of his appeal.  He was examined in November 1996, 
April 1999, and April 2001.  He was examined by an orthopedic 
surgeon in May 1998.  On these examinations, he generally 
complained of right knee pain, swelling and weakness.  The 
examination reports have been fully reviewed.  

The Board finds that upon reviewing the medical evidence of 
record, the veteran's disability does not warrant an 
evaluation beyond 10 percent.  As noted above, for knee 
impairment involving recurrent subluxation or lateral 
instability, a 30 percent evaluation is assigned when the 
condition is severe, a 20 percent evaluation is assigned if 
the condition is moderate, and a 10 percent evaluation is 
assigned when the condition is slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the appellant's right knee was 
described as having no laxity on examination in November 
1996, April 1999, and April 2002, the evidence does not 
indicate that he experiences symptomatology demonstrating 
moderate instability or subluxation in the knee.  Therefore, 
the Board is unable to identify a basis to grant an 
evaluation greater than 10 percent his right knee disability 
based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 10 
percent based on limitation of motion.  
Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees. Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees. 38 C.F.R. § 4.71a.  At no time 
during the appeal period has motion of the veteran's right 
knee approached that necessary for a 20 percent evaluation.  
It is noted that on examination in November 1996, motion of 
the right knee was from 0 to 140 degrees; in December 1998, 
motion was described as normal; in April 1999, motion was 
from 0 to 125 degrees; and in April 2001, motion was from 0 
to 140 degrees.  Thus, the Board finds that an evaluation 
greater than 10 percent is not warranted for his right knee 
disability based on limitation of motion.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  Disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. § 
4.59.

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 10 percent 
evaluation already assigned.  The evidence of record does not 
document any objective findings that would support a finding 
of additional functional disability.  The May 1998, examiner 
noted that there was no quadriceps atrophy.  In April 1999, 
the examiner noted that there was no evidence of weakened 
movement against resistance, no evidence of excessive fatigue 
with use or incoordination or painful motion with use.  Other 
recent examinations do not document findings that would show 
that the veteran has functional impairment due to his right 
knee.  

The Board must consider whether a separate evaluation may be 
assigned for disability of the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the decisions in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).  The United States Court of Appeals for Veterans 
Claims (Court) held in Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that "[r]ead together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 state that painful motion of a major 
joint or groups of joints caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995).

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261. A subsequent VA General Counsel opinion, VA O.G.C. 
Prec. Op. No. 9-98 (August 14, 1998), indicated in a footnote 
that "[a] separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 
4.59..." under the holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion." Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

In this instance, motion of the veteran's right knee is noted 
to be normal.  The findings therefore do not meet the 
noncompensable level of flexion limitation (60 degrees) under 
Diagnostic Code 5260, nor is the noncompensable level of 
extension limitation (5 degrees) shown in the right knee.  
Under VA O.G.C. Prec. Op. No. 23-97, if the veteran does not 
at least meet the criteria for a zero percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a rating may be assigned.   
Because the appellant does not have limitation of motion in 
the right knee that meets the noncompensable level under 
Diagnostic Code 5260 or Diagnostic Code 5261, a separate 
disability evaluation is not warranted for the arthritis and 
limitation of motion in the appellant's right knee under VA 
O.G.C. Prec. Op. No. 23-97.

Additionally there is no X-ray evidence of arthritis in the 
appellant's right knee.  X-rays taken in April 1999, showed 
no evidence of fracture, dislocation, arthritis or other 
abnormality.  The impression was, normal right knee.  As 
noted above, there is no objective evidence of pain on motion 
of the knee on examination.  Thus, the Board finds that the 
veteran is not entitled to a separate evaluation based on 
arthritis and limitation of motion in the right knee under VA 
O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  

The Board also notes that a separate compensable rating may 
be assigned for the scars resulting from the veteran's right 
knee surgery.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
For a separate rating for scars, the veteran would have to 
show that it was either poorly nourished, with repeated 
ulceration (38 C.F.R. Part 4, Diagnostic Code 7803 (2001)), 
or tender and painful on objective demonstration (38 C.F.R. 
Part 4, Diagnostic Code 7804 (2001)), or that it caused a 
"limitation of function of the affected body part" (38 C.F.R. 
Part 4, Diagnostic Code 7805 (2001)). 

The scar has been noted to be well-healed on VA examination 
in November 1996.    Thus, the Board concludes that since 
there is no evidence of any findings pertinent to the knee 
scar, including pain, tenderness, unstableness, ulceration or 
a limitation of function attributable solely to the surgical 
scar on the veteran's right knee, a separate rating for the 
veteran's surgical scar is not warranted under 38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805 (2001).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran is currently 
employed by the U.S. Post Office and that the record does not 
show that he has been hospitalized frequently due to his 
right knee.  Thus, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for residuals of a right knee injury 
beyond 10 percent is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

